  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 1 of 7                    PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


TOCCARRA TUNSTALL,                                )
                                                  )
            Plaintiff,                            )
                                                  )
v.                                                )
                                                  )   Case No. _________________
MEMPHIS’ INCREDIBLE PIZZA                         )
COMPANY, LLC d/b/a INCREDIBLE                     )   Removed from the Circuit Court of
PIZZA COMPANY,                                    )   Tennessee for the Thirtieth Judicial
                                                  )   District at Memphis
            Defendant.                            )

                                       NOTICE OF REMOVAL

            Defendant, Memphis’ Incredible Pizza Company, LLC (“Defendant”), by and through

counsel, hereby provides notice pursuant to 28 U.S.C. § 1446 of the removal of the above-

captioned case from the Circuit Court of Tennessee for the Thirtieth Judicial District at Memphis

to the United States District Court for the Western District of Tennessee, Western Division on

the basis of diversity jurisdiction under 28 U.S.C. § 1332. As grounds for the Notice of

Removal, Defendant states as follows:

                              I.       PROCEDURAL BACKGROUND

            1.     On July 20, 2020, Plaintiff, Toccarra Tunstall (“Plaintiff”), filed a complaint

against Memphis’ Incredible Pizza Company, LLC, in the Circuit Court of Tennessee for the

Thirtieth Judicial District at Memphis, now pending as Civil Action No. CT-2884-20. The

Circuit Court of Tennessee for the Thirtieth Judicial District at Memphis is a state court within

this judicial district and division.




                                             Page 1 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 2 of 7                        PageID 2




            2.     Defendant was served with a copy of the summons and complaint via certified

mail on August 21, 2020. Therefore, this notice of removal is timely filed within thirty (30) days

of service of the summons and complaint. See 28 U.S.C. § 1446(b)(1).

            3.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served upon Defendant in the state court action are collectively attached hereto as

Exhibit 1.

                                 II.     GROUNDS FOR REMOVAL

            4.     This case is properly removable pursuant to 28 U.S.C. § 1441, which provides in

pertinent part as follows:

            (a) Generally.--Except as otherwise expressly provided by Act of Congress, any civil
            action brought in a State court of which the district courts of the United States have
            original jurisdiction, may be removed by the defendant or the defendants, to the district
            court of the United States for the district and division embracing the place where such
            action is pending.

            (b) Removal based on diversity of citizenship.—

            (1) In determining whether a civil action is removable on the basis of the jurisdiction
            under section 1332(a) of this title, the citizenship of defendants sued under fictitious
            names shall be disregarded.

            (2) A civil action otherwise removable solely on the basis of the jurisdiction under
            section 1332(a) of this title may not be removed if any of the parties in interest properly
            joined and served as defendants is a citizen of the State in which such action is brought.

            5.     This action is properly removable under 28 U.S.C. § 1441(a) and (b) because the

United States District Court has original jurisdiction of this case under 28 U.S.C. § 1332(a),

which provides that the district courts have original jurisdiction of civil actions between citizens

of different states where the amount in controversy exceeds $75,000, exclusive of interests and

costs.




                                               Page 2 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 3 of 7                         PageID 3




            6.    The parties here are citizens of different states, and, as determined by 28 U.S.C. §

1446(c), the amount in controversy in this case is greater than $75,000.

            A.    Citizenship of the Parties

            7.    There is complete diversity of citizenship between Plaintiff and Defendant.

            8.    Plaintiff, Toccarra Tunstall, is alleged in the complaint to be a citizen and resident

of Memphis, Shelby County, Tennessee. See Exhibit 1, Complaint.

            9.    Defendant, Memphis’ Incredible Pizza Company, LLC, is a Missouri limited

liability company with its principal place of business located at 909 E. Republic Rd., Ste A-200,

Springfield, Missouri 65807.

            10.   The complaint makes no allegation of the citizenship of any members of

Defendant.        See Exhibit 1, Complaint.       For purposes of determining whether diversity

jurisdiction exists, a limited liability company has the citizenship of each of its members. Delay

v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009) (citing Homfeld II, L.L.C. v.

Comair Holdings, Inc., 53 F. App'x 731, 732–33 (6th Cir. 2002)).

            11.   Defendant, Memphis’ Incredible Pizza Company, LLC, is a sole member limited

liability corporation. The sole member is the Revocable Qualified Spousal Trust of Richard A.

Barsness and Cheryl L. Barsness. Richard A. Barsness and Cheryl L. Barsness, are the only

shareholders of the Revocable Qualified Spousal Trust of Richard A. Barsness and Cheryl L.

Barsness and both shareholders are residents and citizens of Greene County, Missouri.

Therefore, Defendant, Memphis’ Incredible Pizza Company, LLC, has the citizenship of

Missouri. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 194 L. Ed. 2d 71

(2016) (holding that a real estate investment trust possessed the citizenship of all its members

and that those members were its shareholders).


                                               Page 3 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 4 of 7                      PageID 4




            12.   Because Defendant is a citizen of Missouri and Plaintiff is a citizen of Tennessee,

there is complete diversity between the parties. Defendant is not a citizen of Tennessee and

therefore, removal of this case is proper. See 28 U.S.C. §1441(b)(2).

            B.    Amount in Controversy

            13.   As required by 28 U.S.C. §§ 1332(a) and 1446(c), the amount in controversy in

this action exceeds $75,000.

            14.   Plaintiff’s complaint seeks damages for negligence, gross negligence,

recklessness, severe and permanent personal injuries, past and future pain and suffering,

emotional distress, past and future medical and incidental expenses, and loss of enjoyment of

life. See Exhibit 1, Complaint at p. 5. Plaintiff’s complaint does not set forth an amount in

controversy. See Exhibit 1, Complaint.

            15.   In 2011, Congress amended § 1446(c) and codified the defendant’s right to assert

the amount in controversy in the notice of removal. In cases such as this, where the plaintiff

does not demand a sum in good faith in the initial pleading, the defendant may assert an amount

in controversy in the notice of removal. 28 U.S.C. § 1446(c) (“[T]he notice of removal may

assert the amount in controversy if the initial pleading seeks ... (ii) a money judgment, but the

State practice either does not permit demand for a specific sum or permits recovery of damages

in excess of the amount demanded”).

            16.   Because Plaintiff’s complaint does not set forth an amount in controversy,

Defendant may assert an amount in controversy in the notice of removal. 28 U.S.C. § 1446(c);

see also Miller v. Draftkings, Inc., No. 2:16-CV-103, 2016 WL 3693467, at *1–2 (E.D. Tenn.

June 30, 2016) (holding if state law permits a plaintiff to recover damages in excess of the

amount demanded, a defendant may assert a different amount in controversy in its notice of


                                              Page 4 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 5 of 7                     PageID 5




removal); Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000) (“State

counterparts to Fed. R. Civ. P. 54(c) might enable a plaintiff to claim in her complaint an amount

lower than the federal amount in controversy but nevertheless seek and recover damages

exceeding the amount prayed for. Tennessee has one such rule.”); Cardella v. Cardella, 2008

WL 4367306 at *6 (Tenn. Ct. App. Sept. 17, 2008) (“Both rule 15.02 and 54.03 of the Tennessee

Rules of Civil Procedure permit relief beyond the pleading, if the issue is litigated and the

opposing party has the opportunity to defend.”).

            17.   Based on the above, Defendant asserts that the evidence establishes that the

amount in controversy in this case is in excess of $75,000, exclusive of interest and costs. See

U.S.C. § 1446(c)(2)(A). The jurisdictional amount in this matter is met, and the Court has

diversity jurisdiction pursuant to 28 U.S.C. § 1332, 1441, and 1446. Thus, removal is proper.

                          III.   JURISDICTIONAL REQUIREMENTS

            18.   This case is a civil action within the meaning of the Acts of Congress relating to

the removal of causes.

            19.   Defendant hereby notifies the Court that it has provided written notice to all

adverse parties of the filing of the Notice of Removal in this case, as provided for by 28 U.S.C. §

1446(d). Defendant is also filing a Notice of Removal with the Clerk of the Circuit Court of

Tennessee for the Thirtieth Judicial District at Memphis as provided by law.

            20.   Defendant reserves the right to supplement this Notice of Removal by adding any

jurisdictional defenses which may independently support a basis for removal.

            21.   To the extent that remand is sought, or that diversity jurisdiction is otherwise

examined by this Court, Defendant respectfully requests an opportunity to submit additional




                                             Page 5 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 6 of 7                    PageID 6




evidence, to further brief, take appropriate discovery, and to submit oral argument in support of

this Notice of Removal.

                               IV.    NON-WAIVER OF DEFENSES

            22.    Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Defendant’s right to assert any defense or affirmative matter, including

without limitation a motion to dismiss pursuant to the Federal Rules of Civil Procedure, a motion

to transfer pursuant to 28 U.S.C. § 1404(a), or any other challenge that may be appropriate as

this case progresses.

            WHEREFORE, Defendant respectfully gives notice of its removal of this action to this

Court and prays that the Court will take jurisdiction of this action and issue all necessary orders

and process to remove said action from the Circuit Court of Tennessee for the Thirtieth Judicial

District at Memphis to the United States District Court for the Western District of Tennessee,

Western Division.

            Respectfully submitted this 18th day of September, 2020.

                                                WOOLF, MCCLANE, BRIGHT, ALLEN
                                                & CARPENTER, PLLC

                                                /s/ C. Gavin Shepherd
                                                Dean T. Howell (BPR #022130)
                                                C. Gavin Shepherd (BPR No. 033066)
                                                Post Office Box 900
                                                Knoxville, Tennessee 37901-0900
                                                (865) 215-1000
                                                gshepherd@wmbac.com

                                                Attorney for Defendant Memphis’ Incredible Pizza
                                                Company, LLC




                                              Page 6 of 7

4640791.1
  Case 2:20-cv-02703-SHL-atc Document 1 Filed 09/18/20 Page 7 of 7                   PageID 7




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and exact copy of the foregoing pleading has
been served upon the following counsel for the parties in interest herein by delivering same to
the offices of said counsel, or by mailing same to the offices of said counsel by United States
Mail with sufficient postage thereon to carry the same to its destination.

            Murray B. Wells
            Wells & Associates, PLLC
            81 Monroe Avenue – Suite 400
            Memphis, TN 38103

            This the 18th day of September, 2020.


                                                /s/ C. Gavin Shepherd
                                                C. Gavin Shepherd (BPR No. 033066)




                                              Page 7 of 7

4640791.1
